                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
                 Plaintiff,                       §
v.                                                §         EP-19-CR-00458-DCG-2
                                                  §
FLOREN(:E AILEEN GONZALEZ,                        §
                                                  §
                 Defendant.                       §

                              MEMORANDUM OPINION AND ORDER
                                DENYING MOTION TO SUPPRESS

       Presently before the Court is Defendant Florence Aileen Gonzalez's "Motion to Suppress

Arrest and Statement of Defendant and Request for Evidentiary Hearing" (ECF No. 72)

(hereinafter, "Motion to Suppress"). For the reasons that follow, the Court DENIES the motion.

                                          I.   BACKGROUND

       On January 25, 2019, Homeland Security Investigations (HSI) and United States Border

Patrol (USBP) agents executed a federal search warrant on a residence at 16205 Metalico Street,

Fabens, Texas (the Metalico residence) and found several undocumented aliens (UDAs). Almost

simultaneously, nearby at 122 N.W. K Street, Fabens, Texas (the K-Street address), a second

group of agents arrested Defendant and her boyfriend Juan Balderas Flores ("Balderas"), who

were residents of the Metalico residence. After her arrest, Defendant made incriminating

statements during a custodial interview conducted at a USBP station in Clint, Texas.

       In February 2019, a federal grand jury sitting in the Western District ofTexas, El Paso

Division, indicted Defendant for, among others, conspiracy to conceal and harbor illegal aliens in

violation of8 U.S.C. §§ 1324(a)(l)(A)(v)(I) and (a)(l)(A)(iii). 1 In Apri12019, Defendant,

through her counsel, filed the instant motion to suppress the statements she made during the
       1
           Indictment at 1, ECF No. 40.
custodial interview. After the Government filed a response to the motion,2 the Court held an

evidentiary hearing on the motion on June 10,2019. At the hearing, Eric Lopez (a USBP agent),

Lee Rivas (an HSI agent), Juan Vargas (also an HSI agent), and Defendant testified. Following

the hearing, the Court ordered the parties to file their proposed findings of fact, citing to the

transcript of the hearing, and their proposed conclusions oflaw. 3 In August 2019, the parties

filed a "Joint Proposed Findings of Fact" (ECF No. 113), which contains stipulated facts as well

as disputed facts, and their respective "Proposed Conclusions of Law" (ECF Nos. 114, 115).

                                         II. FINDINGS OF FACT4

        The Court makes the following findings of fact based on (1) the parties' Joint Proposed

Findings of Fact; (2) testimony at the suppression hearing; (3) exhibits introduced at the hearing,

including a videotape of Defendant's custodial interview5; and (4) the affidavit in support of!he

application for the federal search warrant (ECF No. 78-1 ), which Defendant does not contest for

purposes of the instant motion. 6 Having observed Lopez, Vargas, Rivas, and Defendant's

demeanor and testimony at the hearing, the Court finds the consistent testimony of the agents

more credible than Defendant's testimony.

A. The Events Leading up to January 25,2019

        On November 16, 2018, HSI's Border Enforcement Security Task Force (BEST)

received tips on possible alien smuggling activities involving the Metalico residence.



        2 Gov't's   Resp. to Def.'s Mot. to Suppress [hereinafter Gov't's Resp.], ECF No. 78.
        3
            Order, ECF No. I 04.
       4
         To the extent that any finding of fact is more aptly characterized as a conclusion of law, or any
conclusion of law is more aptly characterized as a finding of fact, the Court adopts it as such.
       5
            Gov't's Hr'g Ex. 4 (on file with the District Clerk's office).
       6    Hr'g Tr. at 90:3-8, ECF No. 101.


                                                       -2-
Previously, on November 1, 2018, Juan Angel Ramirez ("Angel"), a resident of the Metalico

residence, was arrested for transporting two UDAs and admitted to harboring them at that

residence. BEST opened an investigation to determine if the residents of the Metalico residence

were involved in harboring and transporting UDAs from Ciudad Juarez, Mexico, to El Paso,

Texas, and then onto the interior of the United States.

       On November 21,2018, seven UDAs were arrested at a nearby motel in Clint, Texas;

they admitted to being harbored at the Metalico residence days earlier. On December 17, 2018, a

subject believed to be Angel was observed leaving the residence in a grey 2002 Honda Odyssey

at approximately 8:24 p.m.; on the next morning, Angel was arrested near Sweetwater; Texas,

while transporting three UDAs in a grey 2002 Honda Odyssey. On January 25,2019, at

approximately 11 :05 a.m., BEST agents arrested six UDAs at 214 Fifth Street, Fabens, Texas;

two of the UDAs stated that they were harbored at the Metalico residence until 7:00p.m. on the

night before. They further stated that there were six other people left behind at that residence

waiting to be picked up, and when a photograph of Angel was shown to them, the UDAs

recognized him "as one of the subjects taking care of the people at [the Metalico residence]."

B. The Events on January 15, 2019

1. Surveillance, Detention, and Arrest

       On January 25,2019, between 5:30 and 6:00p.m., Andres Maldonado (a supervisory HSI

agent), Martha Pedregon (a USBP agent), Lopez, and Rivas, together with other agents, initiated

surveillance on the Metalico residence. The agents were in plain clothes and sitting in unmarked

cars. While they were surveilling, another agent was preparing an application for the search

warrant that was later executed at that residence.




                                                -3-
       During surveillance, the agents observed, on multiple occasions, a woman and a man-

later identified as Defendant and Balderas-leave the Metalico residence in a black Chevy HHR

and return to the residence. On the last time they left the residence, the agents followed the

HHR. Defendant and Balderas drove, for two to three minutes, to a nearby trailer park and

parked the HHR in front of a trailer at the K-Street address, which is approximately 1.3 miles

away from the Metalico residence.

       Upon arriving at the K-Street address, Defendant and Balderas exited the HHR and were

about to enter the trailer, when Maldonado approached them; it was 8:15-8:30 p.m. Maldonado

questioned them and sought Balderas's consent to search the Metalico residence, but Balderas

declined. Thereafter, Defendant and Balderas went inside the trailer. Maldonado left to join the

agents at the Metalico residence to prepare for the search warrant. Lopez, Rivas, another male

agent, and two female agents stayed behind at the K-Street address to "keep eyes" on the trailer.

       At 8:28p.m., United States Magistrate Judge Leon Schydlower signed the search warrant

applied for by Juan A. Ortiz (an HSI agent). The warrant authorized search of the Metalico

residence and seizure therefrom of, inter alia, any UDAs in the United States illegally or without

proper permission, and indicia of occupancy, residence, or ownership of the residence. Ortiz

sought the warrant in connection with HSI' s investigation into harboring and transporting aliens

by Angel. Ortiz's application for the warrant and affidavit in support thereof did not mention

Defendant or Balderas, though the affidavit stated that there was probable cause to believe that

Angel was committing conspiracy to harbor aliens in violation of 8 U.S.C. § 1324, and that,

according to the UDAs arrested earlier that day at 214 Fifth Street, Fabens, Texas, Angel was

"one of the subjects taking care of the people at the [Metalico residence]."




                                                -4-
       Between 8:45p.m. and 9:00p.m., Maldonado called Lopez and informed him that the

magistrate judge signed the search warrant and that the agents at the Metalico residence would

enter and search the residence. Maldonado further told him not to let Defendant and Balderas

leave the K-Street trailer.

       A few minutes later, Defendant and Balderas emerged from the trailer and returned to the

Chevy HHR. Lopez pulled up his vehicle behind the HHR. Lopez and Rivas approached

Balderas, as he was about to enter the HHR, and told him that they were being detained and

could not leave because a search warrant was being served at the Metalico residence in search of

illegal aliens. Defendant asked if she could sit inside the HHR because it was a cold night, and

the agents allowed her to do so. The agents detained Balderas outside the HHR.

       Another few minutes later, Maldonado again called Lopez. He told Lopez that the agents

at the Metalico residence executed the search warrant and arrested seven UDAs found inside the

residence. The agents also found an envelope addressed to Defendant at the Metalico residence

and a framed photograph of Defendant and Balderas together-both items were found in the

bedrooms of the residence. Maldonado instructed Lopez to place Defendant and Balderas under

arrest. A female officer placed Defendant under arrest and handcuffed her, and Rivas

Mirandized her. Immediately after her arrest, two USBP agents transported Defendant from the

K-Street address to the USBP station in Clint, Texas; they left the K-Street address by 9:30p.m.

       In total, twenty to thirty minutes elapsed between the time the agents told Balderas that

he and Defendant were being detained and the time the agents placed her under arrest. During

this period, the agents did not question her or Balderas; nor did they seize any evidence from

Defendant. Balderas asked a couple of times if he was under arrest, and the agents replied that

he was detained, but not arrested.




                                               -5-
2. Custodial Interview

       At the USBP station, Vargas and Ortiz interviewed Defendant for approximately seventy

minutes: from 11:23 p.m. on January 25 to 12:34 a.m. on January 26,2019.

       At the onset, after eliciting biographical information, the agents read to Defendant her

Miranda rights and presented her a printed form that contained two sections under the headings

(1) "statement of rights" and (2) "waiver." The first section lists the Miranda rights, and the

second section reads, in part: "I have had the above statement of rights read and explained to me

and I fully understand these rights. I waive them freely and voluntarily, without threat or

intimidation and without any promise of reward or immunity."7 The agents explained each

section to her, and Defendant signed the form.

       Immediately after she signed the form, the following colloquy ensued: 8

       AGENT: Do you have any questions before we start?

       DEFENDANT: If, like, I know, I just signed it; but let's just say, you know, I
       don't wanna talk, say anything, from here, would I be taken to, like, the county or
       what happens?

       AGENT: The way you signed, you are willing to talk to us, so, and I don't know
       if you understood, one of the rights that had said you can stop the interview at any
       time.

       DEFENDANT: Yeah (nodding in agreement).

       AGENT: As far as you going to the county right now, what we'd do is we talk to
       you, and then, well, we gather all the circumstances that are going on, and then
       we will introduce it to the United States Attorney's Office, to an AUSA, what
       they call, an Assistant United States Attorney, and they will make a determination
       from there.

       DEFENDANT: Okay (nodding in agreement).

A minute later, the substantive portion of the interview began.

       7
           Gov't's Hr'g Ex. 2.
       8
           Gov't's Hr'g Ex. 4 at 6:45:23-6:46:29.


                                                    -6-
         Owing the interview, Defendant stated that she lived with Balderas, his niece, and the

niece's two children at the Metalico residence, which is owned by Balderas's mother. Angel,

who is the niece's husband or boyfriend, frequently visited the residence and occasionally stayed

there.

         Defendant described the UDA related activities as follows. Defendant and Balderas had

been engaged in these activities for several months. Usually, on each occasion, a group of two to

three UDAs were dropped off, they stayed at the Metalico residence for a couple of days, and

then they were picked up. Defendant's role was limited to providing care for the UDAs: cooking

for them, making sure they ate and showered, and giving them clothes and medicines. Defendant

did not know who dropped or picked them up. On each occasion, Balderas received $300 to

$500 via MoneyGram. Money was rarely sent to Defendant, with one exception, when $600 was

sent to her and she picked it up at a MoneyGram outlet. Defendant did not know how the

amount was determined, i.e., how much dollar per UDA. On January 24,2019, there were nine

UDAs at the Metalico residence, and on January 25, the day of her arrest, seven of those UDAs

remained there-they were from Guatemala. At one point dwing the interview, Defendant

stated, "I think it's a wake-up call for me; I need to get out of this shit."

                                 III.   CONCLUSIONS OF LAW

         By her motion, Defendant claims that her seizure at the K-Street address violated the

Fourth Amendment, and this, in turn, "tainted" the voluntariness of the statements she made

during the custodial interview. Def.'s Conclusions of Law~~ 5, 7; Mot. to Suppress at 5; Hr'g

Tr. at 97:17-98:7. Consequently, she argues, the statements should be s~ppressed.

         "[S]ubject only to a few specifically established and well-delineated exceptions," United

States v. Hill, 752 F.3d 1029, 1033 (5th Cir.2014), the "general rule" is "that Fourth Amendment




                                                  -7-
seizures are 'reasonable' only if based on probable cause," Dunaway v. New York, 442 U.S. 200,

213 (1979). One such exception is the rule announced in Terry v. Ohio, 392 U.S. 1 (1968). Id

at 210. Under Terry, law enforcement officers may briefly detain-that is, "seize"-a person for

investigative purposes if the officers have a "reasonable suspicion" that criminal activity "may

be afoot." United States v. Sokolow, 490 U.S. 1, 7 (1989); Hill, 752 F.3d at 1033. Another

exception is the rule announced in Michigan v. Summers, 452 U.S. 692 (1981). Under Summers,

officers executing a search warrant on a premises may detain its occupant-without any

"particular suspicion that [the occupant] is involved in criminal activity." Summers, 452 U.S. at

705; Bailey v. United States, 568 U.S. 186, 193 (2013). In Bailey, the Supreme Court cabined

the spatial bounds of Summers's detention incident to search: it must be "limited to the

immediate vicinity of the premises to be searched." Bailey, 568 U.S. at 199.

       Nevertheless, Terry provides an independent basis to detain a recently departed occupant

outside Summers's spatial bounds, while a search warrant is being executed at the premises.

"Once an individual has left the immediate vicinity of a premises to be searched," the Supreme

Court explained, "the lawfulness of detention is controlled by other standards, including, of

course, a brief stop for questioning based on reasonable suspicion under Terry or an arrest based

on probable cause." Bailey, 568 U.S. at 202; compare id at 201-02 (concluding that Summers's

rule was inapplicable to the case because defendant, who was stopped about a mile away, "was

detained at a point beyond any reasonable understanding of the immediate vicinity of the

premises in question" and remanding the case for the court of appeals to address the district

court's "alternative ruling" that the defendant was lawfully stopped under Terry), with United

States v. Bailey, 743 F.3d 322, 332 (2d Cir. 2014) [hereinafter Bailey-on-RemandJ (concluding

that evidence procured before handcuffing, but after a valid Terry stop, was not the product of an




                                               -8-
unlawful detention, but suppressing defendant's statements made after handcuffing because

police exceeded the permissible scope of the Terry stop). 9

         Turning to the parties' specific arguments, Defendant concedes that at the time she was

placed under arrest, the agents had probable cause to arrest her. Joint Proposed Findings of Fact

~   17. She argues, however, that her detention at the K-Street address prior to the formal arrest

violated Bailey because it was done at a location that is not the situs of the execution of the

search warrant. Def. 's Proposed Conclusions of Law~ 2. The Government, however, justifies

the detention under Terry: the agents acted lawfully in detaining her outside the K-Street trailer,

while other agents executed a lawful search warrant at the Metalico house. Resp. to Mot. to

Suppress at 5-6; Gov't's Proposed Conclusions of Law 1-2. Defendant counters that the

detention was nonetheless unlawful because it exceeded the permissible scope of a Terry stop.

See Hr' g Tr. at 100:4-6.

         As Defendant was detained outside Summers's spatial bounds, the Court analyzes the

lawfulness of her detention under Terry. Pursuant to Terry, the lawfulness of an investigatory

stop is tested in two parts: Courts first examine (1) whether the officer's initial action in stopping

the defendant was justified, and then determine (2) whether any subsequent action by the officer

was reasonably related in scope to the circumstances that justified the stop. United States v.

Massi, 761 F.3d 512, 521 (5th Cir. 2014) (citing United States v. Brigham, 382 F.3d 500, 506-07

(5th Cir. 2004) (en bane)). Below, the Court addresses each part in turn.




         9
        Cf also United States v. Clark, 647 F. App'x 419,421-22,423 n.6 (5th Cir. 2016)
(acknowledging that Bailey prohibits search warrant from serving as a valid basis for searching the
defendant's person and vehicle incident to an arrest because he 'had left the immediate vicinity of a
premises to be searched,' and holding that the lawfulness of his arrest was founded on a basis recognized
explicitly by Bailey-a probable cause arrest).


                                                   -9-
A. The First Part: The Initial Stop

        The initial stop "is proper when the officer has reasonable, articulable suspicion that the

person has been, is, or is about to be engaged in criminal activity." United States v. Vickers, 540

F.3d 356, 361 (5th Cir. 2008) (internal quotes and citations omitted). "Reasonable suspicion

requires less information and certainty than the probable cause needed to make an arrest." /d.

To make a "reasonable suspicion" determination, courts "must look at the 'totality of the

circumstances' of each case to see whether the detaining officer has a 'particularized and

objective basis' for suspecting legal wrongdoing," United States v. Freeman, 914 F.3d 337, 348

(5th Cir. 2019), and consider the "information available to the officer[] at the time of the decision

to stop a person," Davila v. United States, 713 F.3d 248, 258 (5th Cir. 2013). "The facts leading

to a finding of reasonable suspicion do not have to be based on a law enforcement officer's

personal observation, but can also arise from the 'collective knowledge' of law enforcement

entities, so long as that knowledge ... was communicated between those entities at the time of

the stop." Massi, 761 F.3d at 521.

        Here, at the time Lopez and Rivas approached Balderas at the K -Street address (when

Balderas was about to enter the HHR, after he and Defendant emerged from the trailer) and told

him that they were being detained and could not leave, 10 the following information was available

to the agents. For several months, the USBP suspected that the Metalico residence was an alien

stash house, and in November 2018, Angel, a resident of the house, admitted to harboring UDAs


        10
           At this time, Defendant was seized for purposes of the Fourth Amendment. See Hill, 752 F.3d
at 1033 ("A seizure begins when 'all the circumstances surrounding the incident' are such that 'a
reasonable person would have believed that he was not free to leave."' (quoting INS v. Delgado, 466 U.S.
210, 215 (1984)). The earlier, first contact between Maldonado, and Balderas and Defendant-during
which Balderas declined to consent to search of the Metalico residence and following which, they went
inside the trailer--constituted "mere communication between a citizen and an officer, involving no
element of detention or coercion" and therefore, "d[id] not implicate the [F]ourth [A]mendment." United
States v. Hanson, 801 F.2d 757, 761 (5th Cir. 1986).


                                                  -10-
there. Upon arresting a group ofUDAs at another address on the morning of January 25,2019,

the agents learned that (1) the group was harbored at the Metalico residence on the night before,

(2) six other UDAs still remained at the residence-on the very day, and (3) individuals, other

than Angel, were taking care of them at the residence. The agents observed Defendant and

Balderas leave and return to the house several times throughout that day. Given the totality of

circumstances, the agents, therefore, had sufficient reasonable suspicion that Defendant was

engaged in alien harboring at the Metalico residence in violation of8 U.S.C. § 1324.

Accordingly, the Court concludes that the initial stop for investigative purposes was justified

under Terry.

B. The Second Part: Scope of the Detention

       Though the agents had reasonable suspicion to stop Defendant, the agents' subsequent

"actions must not exceed the permissible scope of the stop." Vickers, 540 F.3d at 361-62. "[A]n

investigative detention must be temporary and last no longer than is necessary to effectuate the

purpose of the stop." Florida v. Royer, 460 U.S. 491, 500 (1983). In assessing whether the

detention is too long to be justified as an investigative stop, "[t]he question is whether the

[officers] 'diligently pursued a means of investigation that was likely to confirm or dispel their

suspicions quickly, during which time it was necessary to detain the defendant."' Vickers, 540

F.3d at 362 (quoting United States v. Sharpe, 410 U.S. 675, 686 (1985)). The Fifth Circuit's

caselaw requires "both the scope and length of the officer's investigation to be reasonable in

light of the facts articulated as having created the reasonable suspicion of criminal activity."

Massi, 761 F.3d at 521-22; see also Brigham, 382 F.3d at 507 ("The correct analysis requires

district courts ... to determine whether the actions taken by the officers, including the length of

the detention, were reasonable under the circumstances:").




                                                -11-
        Defendant argues that the Government cannot support continued detention because the

agents did not question Defendant or Balderas, or search the two. Def.' s Conclusions of Law ~

3; Hr'g Tr. at 94:16-20. But, "[i]n the course of Terry stops, [law enforcement officers]

routinely employ a range of investigative techniques not limited to detainee questioning and not

requiring detainee participation." Bailey-on-Remand, 743 F.3d at 338 (collecting cases); see also

United States v. Place, 462 U.S. 696, 706 (1983) (upholding seizure of luggage to conduct dog

sniff, "provided that the investigative detention is properly limited in scope"); Brigham, 382 F.3d

at 511 ("Computerized license and registration checks are an efficient means to investigate the

status of a driver and his auto.").

        Here, Defendant was detained for twenty to thirty minutes-until she was formally

placed under arrest. During that period, the agents permitted her to sit in her own car without

handcuffs and diligently used "a readily available investigative means-execution of an already-

procured search warrant at the suspected crime scene-to confirm or dispel suspicion of

[Defendant's] ongoing criminal activity." Bailey-on-Remand, 743 F.3d at 337; see also id at

338 ("[W]e hold that a defendant reasonably suspected of criminal activity at particular premises

may be detained briefly pursuant to Terry while police lawfully search the premises to confirm

or dispel that suspicion."). The execution of the warrant and detention commenced within

minutes of each other. Once the search found seven UDAs in the residence confirming the

agents' suspicion, the agents placed Defendant under arrest. Immediately after her arrest, she

was transported to the USPB station. Nothing suggests that the agents unnecessarily prolonged

the search or acted less than diligently.




                                               -12-
          The Court concludes that Defendant's detention, while the agents executed the search

warrant at the Metalico residence, was reasonable and justified under the circumstances, see

United States v. Bullock, 632 F.3d 1004, 1015 (7th Cir. 2011) (holding Terry detention lasting

thirty to forty minutes was reasonable, while a search warrant was being executed at a

residence), and did not, contrary to Defendant's claim, morph into a de facto arrest, cj Massi,

761 F.3d at 521-24 (holding, for about an hour after the i~itial stop, investigatory detention

continued to be justified under Terry and therefore, did not morph into a de facto arrest, though

thereafter, defendant was under arrest because justification under Terry to hold him had ended).

          In sum, the Court concludes that Defendant's detention was lawful under Terry. As

Defendant's sole basis for her motion to suppress is that her detention was unlawful, the Court

denies her request to suppress the statements.

                                       IV.   CONCLUSION

          For the foregoing reasons, Defendant Florence Aileen Gonzalez's "Motion to Suppress

Arrest and Statement of Defendant and Request for Evidentiary Hearing" (ECF No. 72) is

DENIED.
      .                                       17~
          So ORDERED and SIGNED this~ day of September 2019.




                                                 -13-
